ir ONG

Oo Oo Ss DD

10
11
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

q

 

SO. CAL. EQUAL ACCESS GROUP
Jason J. Kim (SBN_190246)

Jason Yoon (SBN 306137)

101 S. Western Ave., Second Floor
Los Angeles, CA 90004
Telephone: (213) 252-8008
Facsimile: (213) 252-8009
scalequalaccess@yahoo.com

Attorneys for Plaintiff
GABRIEL DORSEY

GABRIEL DORSEY,
Plaintiff,

VS.

EL POLLO UNICO, INC.; APOE
PROPERTIES I, LLC; and DOES | to 10,

Defendants.

 

 

\\
\\
\\

the foregoing is true and accurate.

ase 2:20-cv-02508-SVW-PJW Document 22 Filed 10/26/20 Page lof2 Page ID #:69

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 2:20-cv-02508-SVW (PJWx)
Declaration of Gabriel Dorsey in
Response to Court’s In Chamber Order
[ECF No. 18] REDACTED

Honorable Judge Stephen V. Wilson

1. Iam the plaintiff in this matter and, based on my own experience and

knowledge, | can competently declare the following:
2. On November 30, 2019, January 16, 2020, and October 26, 2020, I

resided/currently reside at Ses Altadena, CA |

3. I declare under penalty of perjury under the laws of the State of California that

 

 

DECLARATION OF GABRIEL DORSEY - 1

 
oO CO SD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

VF

ase 2:20-cv-02508-SVW-PJW Document 22 Filed 10/26/20 Page 2 of 2 Page ID #:70

 

Dated: October 26, 2020 By: oy
GABRIEL DORSEY

 

DECLARATION OF GABRIEL DORSEY - 2

 

 

 
